DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims foreign priority benefits from CN202010289422 filed in China on 04/14/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 is considered and attached. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Hsu (US2015/0022735A1, hereinafter as, Hsu). 
In regards to claim 1, Hsu a touch electrode, comprising: a first electrode layer, comprising a plurality of first electrodes (fig.1, first inductive electrode layer 21 comprising plural electrodes 211, para 0023), wherein each of the first electrodes comprises a plurality of first electrode wires (fig. 1, plural electrodes 211) 
wherein the first direction and the second direction are perpendicular to each other (fig.1, vertical and horizontal direction as first and second directions); 
(fig.1, Para 0028, each second inductive electrode 31 comprises four inductive lines 311, two secondary connecting lines 312, and a third connecting line 313, and each second inductive electrode 31 is elongated), wherein a material of the first electrode layer and the second electrode layer is metal nanowires (para 0005, the strings of the first inductive electrodes and the strings of the second inductive electrodes are both made from indium tin oxide (ITO)), 

LI et al., (US2019/0147212A1, hereinafter as, LI) discloses and the first electrode wires and the second electrode wires are strip-shaped electrode wires with a sinusoidal waveform (fig.7, waveform shaped TX and RX electrode strips).
 Neither Hsu nor LI discloses “and a plurality of first axis wires, wherein the first electrode wires extend along a first direction, are spaced apart from each other along a second direction and are connected to each other in parallel, wherein the first axis wires extend along a second direction and are spaced apart from each other along the first direction, wherein each of the first axis wires is connected to the first electrode wires.” 
HSU or LI.  Accordingly, it is determined that the subject limitations as a whole is not taught by HSU or LI or their combination. 
Therefore, the independent claim 1 is allowed. Claims 2- 19 depend from claim 1 and are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/DEEPROSE SUBEDI/            Primary Examiner, Art Unit 2627